
	
		I
		112th CONGRESS
		2d Session
		H. R. 5344
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Ms. Chu (for herself,
			 Mr. Cummings, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prevent and respond to hazing incidents involving
		  members of the Armed Forces, and for other purposes.
	
	
		1.Comprehensive Armed Forces
			 policy on prevention and response to hazing involving members of the Armed
			 Forces
			(a)Hazing
			 definedThe Secretary of
			 Defense, in consultation with the Secretaries of the military departments and
			 the Secretary of Homeland Security (with respect to the Coast Guard), shall
			 assess and develop a uniform definition of hazing applicable to members of the
			 Armed Forces for inclusion in the Uniform Code of Military Justice. The
			 Secretary of Defense shall submit the definition to the designated
			 congressional committees not later than 90 days after the date of the enactment
			 of this Act. It is the sense of Congress that the definition should cover, at a
			 minimum, any situation in which a member of the Armed Forces suffers, or is
			 exposed to, any cruelty, indignity, humiliation, hardship, harm, harassment, or
			 oppression, or the deprivation or abridgement of any right by another member of
			 the Armed Forces.
			(b)Comprehensive
			 Armed Forces policy required
				(1)Policy
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretaries of the military departments and the Secretary
			 of Homeland Security, shall develop and implement a comprehensive policy on the
			 prevention of and response to hazing involving members of the Armed
			 Forces.
				(2)Consideration of
			 recommendationsIn developing
			 this policy, the Secretaries shall consider the recommendations made and
			 findings of the Inspectors General of the Department of Defense and the
			 Department of Homeland Security in reports investigating hazing involving
			 members of the Armed Forces and the recommendations of the Comptroller General
			 of the United States under subsection (e).
				(3)Use of
			 definitionThe policy shall
			 reflect the comprehensive definition of hazing determined pursuant to
			 subsection (a).
				(c)Information
			 database on hazing incidents
				(1)Database
			 requiredThe Secretary of
			 Defense and the Secretary of Homeland Security shall develop and implement a
			 centralized, case-level database for the collection and maintenance of
			 information regarding hazing involving a member of the Armed Services,
			 including hazing incidents occurring at officer candidate schools, military
			 academies, military academy preparatory schools, and basic training and
			 professional schools for enlisted members. The collection and maintenance of
			 information in the database shall be conducted in a manner consistent with
			 Department of Defense and the Department of Homeland Security regulations for
			 restricted reporting.
				(2)Scope of
			 DatabaseThe database shall
			 provide the following information with respect to each Armed Force:
					(A)Description of
			 each hazing complaint.
					(B)Substantiated
			 incidents of hazing.
					(C)The nature and
			 date of the hazing.
					(D)The victim,
			 including race, gender, and rank.
					(E)The alleged
			 offender, including race, gender, and rank.
					(F)The branch and
			 division in which the hazing incident occurred, along with whether it took
			 place during a contingency operation.
					(G)Actions taken to
			 resolve hazing, including disciplinary action, transfer of an offender as a
			 result or related to the offense, and training, policy, and internal guideline
			 changes to address hazing.
					(H)The outcome of any
			 legal proceedings in connection with the hazing.
					(3)Implementation
					(A)Plan for
			 implementationNot later than
			 90 days after the date of the enactment of this Act, the Secretary of Defense
			 and the Secretary of Homeland Security shall submit to the designated
			 congressional committees a plan to provide for the implementation of the
			 database.
					(B)Relation to
			 defense incident-based reporting systemNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 designated congressional committees a report containing—
						(i)a
			 description of the current status of the Defense Incident-Based Reporting
			 System; and
						(ii)an
			 explanation of how the Defense Incident-Based Reporting System will relate to
			 the database.
						(C)CompletionNot later than 15 months after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of
			 Homeland Security shall complete implementation of the database.
					(d)Annual reporting
			 requirement
				(1)In
			 generalThe database required
			 by subsection (c) shall be used to develop and implement an annual
			 congressional report.
				(2)Reports
			 requiredNot later than
			 January 15 of each year, the Secretary of Defense and the Secretary of Homeland
			 Security shall submit to the designated congressional committees a report on
			 the hazing incidents involving members of the Armed Forces during the preceding
			 year.
				(3)ElementsEach
			 report shall include the following:
					(A)An assessment by
			 the Secretaries of the implementation during the preceding year of the policies
			 and procedures of each Armed Force on the prevention of and response to hazing
			 involving members of the Armed Forces in order to determine the effectiveness
			 of such policies and procedures.
					(B)Data on the number
			 of alleged and substantiated hazing incidents within each Armed Force that
			 occurred that year, including the race, gender and Armed Force of the victim
			 and offender, the nature of the hazing, and actions taken to resolve and
			 address the hazing.
					(e)Comptroller
			 general report
				(1)Report
			 requiredNot later than one
			 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the designated congressional committees a report
			 on the policies to prevent hazing and systems initiated to track incidents of
			 hazing in each of the Armed Forces, including officer cadet schools, military
			 academies, military academy preparatory schools, and basic training and
			 professional schools for enlisted members.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)An evaluation of
			 the definition of hazing developed under subsection (a).
					(B)A description of
			 the criteria used, and the methods implemented, in the systems to track
			 incidents of hazing in the Armed Forces.
					(C)An assessment of
			 the following:
						(i)The
			 scope of hazing in each Armed Force.
						(ii)The policies in place and the training on
			 hazing provided to members throughout the course of their careers for each
			 Armed Force.
						(iii)The actions
			 taken to mitigate hazing incidents in each Armed Force.
						(iv)The effectiveness of the training and
			 policies in place regarding hazing.
						(v)The
			 number of alleged and substantiated incidents of hazing over the last five
			 years for each Armed Force, the nature of these cases and actions taken to
			 address such matters through non-judicial and judicial action.
						(D)An evaluation of
			 the additional actions, if any, the Secretary of Defense and the Secretary of
			 Homeland Security propose to take to further address the incidence of hazing in
			 the Armed Forces.
					(E)Such recommendations as the Comptroller
			 General considers appropriate for improving hazing prevention programs,
			 policies, and other actions taken to address hazing within the Armed
			 Forces.
					(f)Designated
			 congressional committees definedIn this section, the term designated
			 congressional committees means—
				(1)the Committee on Armed Services, the
			 Committee on Oversight and Government Reform, and the Committee on Commerce,
			 Science and Transportation of the Senate; and
				(2)the Committee on Armed Services, the
			 Committee on Oversight and Government Reform, and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
				
